Citation Nr: 1236638	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In May 2012, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2008 request for a VA examination and opinion, the RO requested that a VA examiner provide an opinion as to whether the Veteran has a current hearing loss disability which was permanently aggravated by his military service occupation.  The Board notes that this was an inaccurate and/or insufficient request as the evidence, as noted below, does not reflect that the Veteran had a hearing loss disability prior to service.  

The Veteran's STRs include audiograms from 1972 (entrance), 1973, 1975, and 1978 (separation).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss.  Thus, the Veteran's STRs reflect that he had normal hearing upon entrance into service.  His hearing in the right ear was noted to be abnormal at the 4,000 hertz level upon separation.  His hearing in the left ear was noted to be normal at all tested levels upon separation. 

A January 30, 2008 VA clinical record reflects that the Veteran complained of hearing loss and reported that he cannot hear his wife.  A VA clinical record, dated in February 2008, reflects that the Veteran underwent an audiogram on Feb 15, 2008; however, the complete results are not associated with the clams file.  The Board finds that they may be useful to the Board in adjudicating the Veteran's claim.

The Veteran testified that he noticed some hearing loss in service, but that he started having a major problem with his hearing when he was in his 40s.  (The Veteran turned 40 in 1994.)  A February 2008 VA audiology consult record reflects that the Veteran reported "gradually decreased speech understanding."  Written statements from the Veteran, received by VA in December 2008, also reflect a decrease in hearing ability over time. 

The claims file includes an April 2008 contract (QTC) audiology report, which reflects a bilateral hearing loss disability.  The Veteran also underwent a VA examination in November 2008, which also reflects a bilateral hearing loss disability; however, the Board notes that the audiogram results appear to differ substantially between the QTC and VA examinations.  In addition, the February 2008 clinical record and the November 2008 VA record are negative for hearing loss at the 500 hertz level; however, the April 2008 QTC reflects hearing loss at this level. 

Importantly, neither the April 2008 QTC examiner nor the November 2008 VA examiner provided an opinion as to whether the Veteran's current hearing loss disability is causally related to active service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that a supplemental opinion is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain February 15, 2008 VA audiogram results for the Veteran, and if obtained, associated them with the claims file. 

2.  Thereafter, request the November 2008 VA examiner, or another clinician if he is unavailable, to provide a supplemental opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a current hearing loss disability causally related to active service.  Any such opinion such consider the four audiograms in service, as well as the February 2008 audiogram, if available, the April 2008 QTC examination report, and the November 2008 VA examination report. 

3.  If a clinician determines that an adequate opinion cannot be provided without an examination, the Veteran should be scheduled for one.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


